                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

 LITTLE EZEKIEL GORDON, III                                                           PLAINTIFF


 v.                                   Civil No. 6:19-cv-6039


 LITTLE EZEKIEL GORDON, III;
 NAOMI; LITTLE EZEKIEL GORDON, IV;
 and CALEP GORDON                                                                 DEFENDANTS

                                              ORDER

       Before the Court is the Report and Recommendation filed May 2, 2019, by the Honorable

Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 5).

Judge Ford states that, on April 8, 2019, the Court directed Plaintiff to file a completed complaint

and in forma pauperis application by April 29, 2019. Judge Ford states that that the order was not

returned as undeliverable, that Plaintiff has failed to obey that order, and that Plaintiff has not

otherwise communicated with the Court since. Thus, Judge Ford recommends that the Court

dismiss this case without prejudice pursuant to Federal Rule of Civil Procedure 41(b) and Local

Rule 5.5(c)(2) for failure to obey a court order.

       Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed.     See 28 U.S.C. § 636(b)(1).          Therefore, the Court adopts the Report and

Recommendation (ECF No. 5) in toto. Accordingly, Plaintiff’s complaint is hereby DISMISSED

WITHOUT PREJUDICE pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule

5.5(c)(2).

       IT IS SO ORDERED, this 21st day of May, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
